                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


MICHELE JACOBSON,                                 )
                                                  )
              Plaintiff,                          )
                                                  )
              vs.                                 )     Case No. 4:18-cv-00249-AGF
                                                  )
NANCY A. BERRYHILL, Acting                        )
Commissioner of Social Security,                  )
                                                  )
              Defendant.                          )


                             MEMORANDUM AND ORDER

       This action is before this Court for judicial review of the final decision of the

Commissioner of Social Security finding that Plaintiff Michele Jacobson was not disabled,

and thus not entitled to disability insurance benefits under Title II of the Social Security

Act, 42 U.S.C. §§ 401-434. For the reasons set forth below, the decision of the

Commissioner will be affirmed.

                                     BACKGROUND

       The Court adopts the statement of facts set forth in Plaintiff’s Statement of

Uncontroverted Facts, which is contained in Plaintiff’s brief (ECF No. 16-1), as

supplemented by Defendant (ECF No. 22-1), and Defendant’s Statement of Additional

Facts (ECF No. 22-2), which Plaintiff has not opposed. Together, these statements

provide a fair description of the record before the Court. Specific facts will be discussed

as needed to address the parties’ arguments.
       Plaintiff, who was born on July 8, 1967, filed her applications for benefits on March

25, 2014. She alleged disability beginning May 5, 2012,1 due to illiteracy, bipolar

disorder, a tumor surrounding her pituitary gland, tendonitis, and low bone density.2 On

April 22, 2014, Plaintiff’s applications were denied at the administrative level, and she

thereafter requested a hearing before an Administrative Law Judge (“ALJ”).

       After an initial hearing, a denial of Plaintiff’s claim by the ALJ, and a remand by the

Appeals Council of the Social Security Administration,3 a re-hearing was held on

September 7, 2017. Plaintiff, who was represented by counsel, and VE Jeffrey Francis

Magrowski, Ph.D., testified at the hearing. Plaintiff’s counsel stipulated to the VE’s

qualifications to testify as a VE. Tr. 89.

       At the hearing, the ALJ referred to a Reading Assessment Report dated July 19,

2016, which was completed by psychologist Sandra Carusa, Ph.D., after she examined

1
        Plaintiff previously filed applications for disability benefits under Title II, the most
recent of which was denied on December 11, 2013. Tr. 97. In the present case, the ALJ
found that, by alleging a disability onset date of May 5, 2012, Plaintiff was implicitly
requesting reopening of the prior denial of claims. The ALJ held that the record did not
establish good cause for reopening and that the scope of the present decision was therefore
limited to the period post-dating December 11, 2013. However, the ALJ stated that he
still considered evidence dated before December 12, 2013 for context and historical
purposes. Tr. 11. Plaintiff has not challenged the ALJ’s findings regarding the disability
onset date in her brief before this Court.
2
    As Plaintiff’s legal arguments relate only to her mental impairments, this
Memorandum and Order does not discuss Plaintiff’s physical impairments.
3
       The Appeals Council remanded the case in order for the ALJ to address a request by
Plaintiff’s counsel to submit additional interrogatories to a vocational expert (“VE”) to
whom the ALJ had submitted interrogatories after the initial hearing on Plaintiff’s claim,
and to offer Plaintiff an opportunity for a new hearing. Tr. 126-29.
                                               2
Plaintiff. Dr. Carusa administered the Wide Range Achievement Test, Fourth Edition

(WRAT4), and she reported that Plaintiff’s reading composite score and word reading

ability were both profoundly impaired at less than the 1st percentile; and Plaintiff’s

spelling was severely impaired at the 1st percentile. Dr. Carusa further reported that

Plaintiff’s grade level reading was approximately at the second grade and that Plaintiff’s

reading deficits left her functionally unable to read. Tr. 618-19.

       At the hearing, the ALJ asked the VE about Plaintiff’s past relevant work as a

cashier, in light of this Reading Assessment Report. Plaintiff had testified at the initial

hearing that she previously worked as a cashier at several retail stores; for example, she

testified that she worked at Target for seven years with good performance reviews before

she quit to find a higher paying job. Tr. 40-45.

       The ALJ engaged the VE in the following line of questioning with respect to

Plaintiff’s past work:

       Q      Dr. Magrowski, we previously classified [Plaintiff’s] work. In your
       opinion, as well as per the [Dictionary of Occupational Titles (“DOT”)],
       could a person who has – well, let me ask you maybe a different way, is that
       [Plaintiff] had testing done indicating her – based upon the scores indicated
       that [Plaintiff] was unable to functionally read. Okay, in your estimation
       would that be a Reading Level Zero?

       A      It sounds like it and it’s not compatible with the DOT and the jobs
       she’s done.

       Q      In your opinion, could a person with Reading Level Zero, an ability to
       functionally read be able to perform that work?

       A      No because, according to the DOT and I looked it up, these jobs
       require at least a language level of 2 and they’re able to read comic books,
       adventure books and use a dictionary and these jobs are considered
                                              3
      semiskilled with [a Specific Vocational Preparation (“SVP”)] of 3.

      Q      Now based upon – now understanding that the DOT is somewhat
      outdated and antiquated, do you have an opinion as to whether or not in the
      current national economy a person who is not able to functionally read could
      perform that work?

      A      No.

      Q      I’m sorry?

      A      I don’t believe she could.

      Q      Okay.

      A      I do have an opinion and I don’t believe that she could work.

      Q      Well, but a person with an ability to functionally read would not be
      able to perform that work in the national economy?

      A      That’s correct, without special accommodations.

      Q    Okay. Have you had occasion or are you aware of what you know
      accommodations that might be customarily made for employers such as
      Walmart, you know these –

      A      That’s – I’ve never seen it where the person couldn’t read a label or
      understand what she was ringing up as a cashier, but as she described it, she
      kind of made that situation occur so that she could perform the job.

Tr. 90-91.

      Next, the ALJ asked the VE questions regarding a hypothetical person described as:

      a person of [Plaintiff’s] age, education and work experiences without
      exertional limitations, that is limited to occupations where only simple,
      verbal communication – well, or that the hypothetical individual could
      perform work with simple, verbal communication, but not written
      communication and that work would be limited to simple, routine, repetitive
      tasks in a low stress work environment defined as only occasional decision
      making and occasional changes in the work setting and only occasional
      interaction with the public, coworkers and supervisors.


                                           4
Tr. 92.

          In response to the ALJ’s questions, the VE testified that such a hypothetical person

could not perform Plaintiff’s past work, but that the person could perform other work in the

national economy, such as the unskilled jobs of garment bagger, bottling line attendant,

and food preparer. Tr. 92-93. The VE testified that these jobs would be “outside of the

DOT.” Tr. 92. When asked to explain, the VE responded: “I think most of the jobs in

the DOT require some level of reading and you did say simple, verbal. . . . [B]ased on your

simple verbal and no written that would probably preclude most DOT jobs.” Tr. 93. But

the VE testified that, in his opinion, a person with the limitations described above could

perform the three jobs identified, notwithstanding the DOT’s requirements. Tr. 94.

          When asked to explain the basis for his opinion, insofar as it was inconsistent with

the DOT, the VE testified that the basis for his opinion was his “37 years of experience in

work in the field of vocational rehabilitation and as a vocational expert witness, along with

Government studies.” Tr. 94. The VE also indicated that he did not “know at what point

sheltered work may come,” but in response to further questioning, the VE confirmed that

the “jobs that [he was] referring to are not being performed within a sheltered workshop,”

and that those jobs would instead be “in the national economy.” Tr. 94.

          Plaintiff’s counsel then asked the VE whether he had a “national practice,” to which

the VE responded affirmatively and then added that his “national practice [was] more as a

vocational expert witness.” Tr. 95.

          By decision dated October 3, 2017, the ALJ found that Plaintiff had the residual
                                                5
functional capacity (“RFC”) to perform the full range of work at all exertional levels as

defined by the Commissioner’s regulations, except that Plaintiff had the following

non-exertional limitations:

          [Plaintiff] is limited to performing only simple, routine, and repetitive tasks
          in a low-stress work environment, defined as only occasional
          decision-making, only occasional changes in the work setting, and only
          occasional interaction with supervisors, co-workers, and the general public.
          [Plaintiff] is limited to occupations that involve only simple verbal
          communication, and no written communication.

Tr. 17.

          In formulating this RFC, the ALJ considered but ultimately assigned little weight to

the opinion evidence submitted by Plaintiff’s treating psychiatrists, Farida Farzana, M.D.,

and Miggie Greenberg, M.D. Specifically, the ALJ noted that both treating psychiatrists

assessed Plaintiff to be “unable to meet competitive standards” or to have “no useful ability

to function” in almost all areas of functioning, and both opined that Plaintiff would be

absent from work more than four days each month. However, the ALJ found that the

extreme limitations in these opinions were inconsistent with the psychiatrists’ own

treatment notes and the treatment notes of other treating psychiatrists, almost all of which

reflected normal mental status examinations, no mental status abnormalities, conservative

treatment, and evidence that Plaintiff’s mental impairments were controlled with

medication. The ALJ further noted that Dr. Farzana’s opinion was dated January 11,

2016, more than a year after she had stopped treating Plaintiff. The ALJ noted that Dr.

Farzana’s treatment notes during the time that she was treating Plaintiff consistently


                                                6
indicated that Plaintiff’s bipolar disorder was in “full remission.” Tr. 23-24.

       The ALJ also gave little weight to the Global Assessment of Functioning (“GAF”)

scores4 of 40 to 50—indicating major or serious impairment—that Dr. Farzana and Dr.

Greenberg assigned to Plaintiff. The ALJ noted that, when Dr. Farzana was treating

Plaintiff, Dr. Farzana consistently assessed Plaintiff to have a GAF score of 90, indicating

essentially normal functioning, and Dr. Farzana “abruptly” changed this GAF score to 40

on the date she provided her medical source statement, by which time Plaintiff was no

longer her patient. The ALJ further found that GAF scores are generally of little use in

assessing the severity and limiting effects of a claimant’s mental limitations. Tr. 23-24.

       The ALJ then considered the testimony of Plaintiff’s husband at an earlier

evidentiary hearing. Plaintiff’s husband had testified that Plaintiff was unable to handle

even normal stressors, she had emotional outbursts, and she was unable to complete regular

household chores. The ALJ found that the husband’s testimony was not consistent with

the medical evidence of record. Tr. 24.

       Next, the ALJ found that Plaintiff could perform the unskilled jobs of garment

bagger, bottling line attendant, and food preparer, which, as noted above, the VE testified

4
        The GAF is a numeric scale ranging from zero to one hundred used to rate social
and psychological functioning. Diagnostic and Statistical Manual of Mental Disorders,
32 (4th ed. Am. Psychiatric Ass’n, Text Revision 2000) (DSM-IV-TR). A GAF of 31-40
is defined as having some impairment in reality testing or communication, or major
impairment in several areas, such as work or school, family relations, judgment, thinking,
or mood. Id. A score of 41 to 50 indicates “serious” impairment in these functional
areas. Id. However, “[i]n recent years, the agency has recognized, and [the Eighth
Circuit has] noted, that GAF scores have limited importance.” Nowling v. Colvin, 813
F.3d 1110, 1115 n.3 (8th Cir. 2016).
                                             7
that a hypothetical person with Plaintiff’s RFC and vocational factors (age, education,

work experience) could perform and that were available in significant numbers in the

national economy. The ALJ noted that the VE’s testimony was inconsistent with the

information contained in the DOT, but the ALJ relied on the VE’s 37 years of experience

as a vocational rehabilitation specialist and as a VE to accept his opinion that the RFC

would allow for the performance of the three jobs listed above. Tr. 25-26.

       Accordingly, the ALJ found that Plaintiff was not disabled under the Social Security

Act. Plaintiff filed a timely request for review by the Appeals Council of the Social

Security Administration, which was denied on January 8, 2018. Plaintiff has thus

exhausted all administrative remedies, and the ALJ’s decision stands as the final agency

action now under review.

       Plaintiff argues that the ALJ erred in relying on the VE’s testimony to find that

Plaintiff could perform work in the national economy notwithstanding her functional

illiteracy. According to Plaintiff, the VE’s testimony indicated that Plaintiff’s illiteracy

would render her incapable of working. Plaintiff further argues that the ALJ’s RFC

finding and, in turn, the ALJ’s hypothetical question posed to the VE, were erroneous

because the ALJ failed to properly evaluate the medical opinion evidence provided by

Plaintiff’s treating psychiatrists and the third-party testimony of Plaintiff’s husband.

Plaintiff asks that the ALJ’s decision be reversed and that she be awarded benefits.




                                              8
                                      DISCUSSION

Standard of Review and Statutory Framework

       In reviewing the denial of Social Security disability benefits, a court must review

the entire administrative record to determine whether the ALJ’s findings are supported by

substantial evidence on the record as a whole. Johnson v. Astrue, 628 F.3d 991, 992 (8th

Cir. 2011). The court “may not reverse merely because substantial evidence would

support a contrary outcome. Substantial evidence is that which a reasonable mind might

accept as adequate to support a conclusion.” Id. (citations omitted). A reviewing court

“must consider evidence that both supports and detracts from the ALJ’s decision. If, after

review, [the court finds] it possible to draw two inconsistent positions from the evidence

and one of those positions represents the Commissioner’s findings, [the court] must affirm

the decision of the Commissioner.” Chaney v. Colvin, 812 F.3d 672, 676 (8th Cir. 2016)

(citations omitted). Put another way, a court should “disturb the ALJ’s decision only if it

falls outside the available zone of choice.” Papesh v. Colvin, 786 F.3d 1126, 1131 (8th

Cir. 2015) (citation omitted). A decision does not fall outside that zone simply because

the reviewing court might have reached a different conclusion had it been the finder of fact

in the first instance. Id.

       To be entitled to benefits, a claimant must demonstrate an inability to engage in

substantial gainful activity which exists in the national economy, by reason of a medically

determinable impairment which has lasted or can be expected to last for not less than 12

months. 42 U.S.C. § 423(d)(1)(A). The Commissioner has promulgated regulations,
                                             9
found at 20 C.F.R. § 404.1520, establishing a five-step sequential evaluation process to

determine disability. The Commissioner begins by deciding whether the claimant is

engaged in substantial gainful activity. If not, the Commissioner decides whether the

claimant has a “severe” impairment or combination of impairments. A severe impairment

is one which significantly limits a person’s physical or mental ability to do basic work

activities. 20 C.F.R. § 404.1520(c). A special technique is used to determine the severity

of mental disorders. This technique calls for rating the claimant’s degree of limitations in

four areas of functioning: activities of daily living; social functioning; concentration,

persistence, or pace; and episodes of decompensation. 20 C.F.R. § 404.1520a(c)(3).

       If the impairment or combination of impairments is severe and meets the duration

requirement, the Commissioner determines at step three whether the claimant’s

impairment meets or is medically equal to one of the deemed-disabling impairments listed

in the Commissioner’s regulations. If not, the Commissioner asks at step four whether the

claimant has the RFC to perform his past relevant work. If the claimant cannot perform

his past relevant work, the burden of proof shifts at step five to the Commissioner to

demonstrate that the claimant retains the RFC to perform work that is available in the

national economy and that is consistent with the claimant’s vocational factors – age,

education, and work experience. See, e.g., Halverson v. Astrue, 600 F.3d 922, 929 (8th

Cir. 2010). When a claimant cannot perform the full range of work in a particular

category of work (medium, light, and sedentary) listed in the regulations, the ALJ must



                                              10
produce testimony by a VE (or other similar evidence) to meet the step-five burden. See

Baker v. Barnhart, 457 F.3d 882, 894 (8th Cir. 2006).

VE’s Testimony

       Plaintiff argues that the ALJ erred in several respects by relying on the VE’s

testimony to find that Plaintiff could perform work in the national economy

notwithstanding her functional illiteracy. The Court rejects each of Plaintiff’s arguments.

       First, Plaintiff argues that the VE’s testimony stating, “I do have an opinion, and I

don’t believe that she could work,” was “at odds with his later testimony indicating that

plaintiff could perform jobs outside the DOT.” ECF No. 16 at 6. But, when read in

context, the VE’s testimony that he did not believe that Plaintiff “could work” clearly

referred only to Plaintiff’s past relevant work as a cashier. The VE later testified that a

hypothetical person with Plaintiff’s RFC, including her functional illiteracy, could perform

other jobs in the national economy. There was no inconsistency in the VE’s testimony.

       The VE and the ALJ both acknowledged that the VE’s testimony regarding other

jobs in the national economy did conflict with the DOT. In light of such a conflict, the

ALJ had a duty to “elicit a reasonable explanation for the conflict and resolve the conflict

by determining if the explanation given [by the VE] provides a basis for relying on the VE

testimony rather than on the DOT information.” Moore v. Colvin, 769 F.3d 987, 989-90

(8th Cir. 2014) (citations omitted). “Absent adequate rebuttal, . . . VE testimony that

conflicts with the DOT does not constitute substantial evidence upon which the

Commissioner may rely to meet the burden of proving the existence of other jobs in the
                                             11
economy a claimant can perform.” Id. at 990 (citations omitted).

       Here, the ALJ satisfied his duty by eliciting and accepting the VE’s explanation

that, based on his decades of experience in the field of vocational rehabilitation and as a

VE, along with government studies, a person who is functionally illiterate could perform

the jobs identified. See, e.g., Strong v. Soc. Sec. Admin., 88 F. App’x 841, 846–47 (6th

Cir. 2004) (affirming an ALJ’s decision to credit a VE’s testimony over the DOT that a

person who is functionally illiterate could perform jobs in the national economy, where the

ALJ found that the VE was credible and the hypothetical question posed to the VE

accurately reflected the claimant’s limitations); cf. Pinto v. Massanari, 249 F.3d 840, 847

(9th Cir. 2001) (holding that “[a] claimant is not per se disabled if he or she is illiterate,”

and that in order for an ALJ to rely on a job description in the DOT that fails to comport

with a claimant’s literacy limitations, the ALJ need only explain the deviation).

       Next, Plaintiff argues that the VE lacked an adequate foundation to testify regarding

“job numbers that are national” because the VE “indicated his national practice is more in

the nature of a [VE]” rather than “placing individuals in work settings.” ECF No. 16 at

6-7. This argument lacks merit. Plaintiff stipulated to the VE’s qualifications and did

not object to his offering an opinion about the number of jobs existing in the national

economy. See, e.g., Curcio v. Comm'r of Soc. Sec., 386 F. App’x 924, 926 (11th Cir.

2010) (rejecting a claimant’s argument that a VE’s testimony lacked a proper foundation

where the claimant failed to object to the VE’s qualifications or testimony at the

evidentiary hearing). In any event, the ALJ was entitled to rely on the VE’s experience in
                                               12
the field of vocational rehabilitation generally. See Welsh v. Colvin, 765 F.3d 926, 930

(8th Cir. 2014) (holding that a claimant’s objections that a VE’s explanations “were based

upon insufficient personal experience and unreliable scholarly literature” raised “fact

issues for the ALJ to resolve,” and noting that, in crediting a VE’s testimony, an ALJ may

rely on a VE’s experience and other relevant sources of knowledge).

       Finally, Plaintiff suggests that the VE’s reference to “sheltered work” rendered his

testimony unreliable. Plaintiff is correct that “the possibility of work in a sheltered

workshop is not substantial evidence supporting a denial of disability benefits.” Gavin v.

Heckler, 811 F.2d 1195, 1198 (8th Cir. 1987) (citations omitted). But the VE here

clarified, in response to further questioning by the ALJ, that the jobs he identified as being

appropriate for a person with Plaintiff’s RFC were jobs that were available in the national

economy as opposed to a sheltered workshop. With this clarification, the ALJ did not err

in relying on the VE’s testimony.

RFC Finding, Hypothetical Question, and Weight of Medical Opinions

       “Because a claimant’s RFC is a medical question, an ALJ’s assessment of it must be

supported by some medical evidence of the claimant’s ability to function in the

workplace.” Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016). “However, there is

no requirement that an RFC finding be supported by a specific medical opinion.” Id.

Likewise, to constitute substantial evidence, “the ALJ’s hypothetical question must include

those impairments that the ALJ finds are substantially supported by the record as a whole.”

Buckner v. Astrue, 646 F.3d 549, 561 (8th Cir. 2011) (citation omitted). Here, the Court
                                             13
concludes that the ALJ’s RFC determination is supported by sufficient medical evidence,

and likewise, the ALJ’s hypothetical question included those impairments the ALJ

properly found substantially supported by the record as a whole.

       Under the applicable social security regulations,5 the opinion of a treating physician

is “normally entitled to great weight.” Thomas v. Berryhill, 881 F.3d 672, 675 (8th Cir.

2018) (citation omitted). “However, the Commissioner may discount or even disregard

the opinion of a treating physician where other medical assessments are supported by better

or more thorough medical evidence,” and “[t]he Commissioner may also assign little

weight to a treating physician’s opinion when it is either internally inconsistent or

conclusory.” Id. “In considering how much weight to give a treating physician's

opinion, an ALJ must also consider the length of the treatment relationship and the

frequency of examinations.” Casey v. Astrue, 503 F.3d 687, 692 (8th Cir. 2007).

       The ALJ did not totally discount the treating psychiatrists’ opinions. Rather, he

accounted for some of the psychiatrists’ findings as to Plaintiff’s limitations in social

functioning and in concentration, persistence, and pace, by including several related

limitations in the RFC. These included limitations to simple, routine, and repetitive tasks;

only occasional decision-making and changes in the work setting; and only occasional

5
       For claims filed on or after March 27, 2017, the regulations have been amended to
eliminate the treating physician rule. The new regulations provide that the Social Security
Administration “will not defer or give any specific evidentiary weight, including
controlling weight, to any medical opinion(s) or prior administrative medical finding(s),
including those from your medical sources,” but rather, the Administration will consider
all medical opinions according to several enumerated factors, the “most important” being
supportability and consistency. 20 C.F.R. § 404.1520c.
                                             14
interaction with supervisors, coworkers, and the general public.

       To the extent the ALJ discounted the more extreme limitations set forth in the

Plaintiff’s treating psychiatrists’ opinions, the ALJ’s decision is supported by substantial

evidence. The ALJ gave good reasons for discounting the opinions, including that they

conflicted with the psychiatrists’ earlier examinations and those of other mental health

professionals, which reflected relatively conservative treatment, management of symptoms

with medication, and mental status examination results that were consistently within

normal ranges, including appropriate demeanor and appearance, normal speech and mood,

and fair or reasonable insight and judgment.6 See, e.g., Halverson, 600 F.3d at 928

(holding that the ALJ properly discounted a treating psychiatrist’s opinion when it was

inconsistent with the psychiatrist’s own treatment notes and those of other mental health

providers, which showed mostly normal mental status examinations).

       The same reasons supported the ALJ’s decision to discredit the third-party

testimony of Plaintiff’s husband. See Rutledge v. Colvin, No. 4:12CV1908NCC, 2014

WL 3419171, at *8 (E.D. Mo. July 14, 2014) (“[A]n ALJ may properly discount opinions

of third parties for the same reasons she discounts the opinion of a claimant, including that


6
       Likewise, although Plaintiff does not focus on the issue in her brief, substantial
evidence supports the ALJ’s decision not to rely on the extremely low GAF scores
assigned by the treating psychiatrists, particularly in light of the history of much higher
GAF scores—indicating essentially normal functioning—and the lack of explanation in the
record as to the drastic change in assessment. See Halverson, 600 F.3d at 930-31 (holding
that an ALJ properly discounted a treating psychiatrist’s GAF score of 40, in light of a
history of higher GAF scores indicating only moderate symptoms).

                                             15
the opinions are inconsistent with medical evidence of record.”) (citing Black v. Apfel, 143

F.3d 383, 387 (8th Cir. 2006)). The ALJ was responsible for weighing the conflicting

evidence, and the Court cannot say that the ALJ’s decision fell outside the available “zone

of choice.”

       In sum, upon review of the record, the Court concludes that the ALJ’s decision is

supported by substantial evidence in the record as a whole.

                                     CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that the decision of the Commissioner is

AFFIRMED. A separate Judgment shall accompany this Memorandum and Order.


                                                 _______________________________
                                                 AUDREY G. FLEISSIG
                                                 UNITED STATES DISTRICT JUDGE

Dated on this 11th day of March, 2019.




                                            16
